[ex10-270.jpg]
EXHIBIT 10.22




 

    August 16, 2012  

 




Via Hand Delivery
Terry A. Tevis
105 Ramapoo Rd.
Ridgefield, CT 06897-3719


Dear Terry:


On behalf of the Board of Directors (the “Board”) of Merisel, Inc. (hereinafter
referred to, along with its parents, subsidiaries, affiliates, divisions,
successors and assigns, and each of their respective successors and assigns, as
the “Company”), I am pleased to offer you the position of President and Chief
Executive Officer (“CEO”) of Merisel under the terms and conditions set forth
herein. This Agreement shall be effective as of the date executed, with your
election to the positions of President and CEO to become effective as of August
21, 2012.


Responsibilities.  You shall have duties and responsibilities commensurate with
the position of President and CEO, and such other duties and responsibilities as
may be assigned to you from time to time by the Board.  You shall also continue
to serve as a member of the Board and shall serve as an officer of each of the
Company’s subsidiaries.


Exclusive Services.  For so long as you are employed by the Company, you shall
devote your full working time to your duties and responsibilities hereunder,
shall faithfully serve the Company, shall in all respects comply with the lawful
and good faith directions and instructions given to you by the Board and all
applicable rules, regulations and policies of the Company, as in effect from
time to time, and shall use your best efforts to promote and serve the interests
of the Company.  Further, you shall not, directly or indirectly, render services
to any other person or organization without the written consent of the Board or
otherwise engage in activities that would interfere with the faithful
performance of your duties and responsibilities hereunder.  Notwithstanding the
foregoing, you may (i) serve on corporate, civic or charitable boards or engage
in charitable activities without remuneration therefore and (ii) manage personal
investments, provided that such activity does not contravene the first
sentence of this paragraph or Section 3 of your Confidentiality, Nonsolicitation
and Noncompete Agreement with the Company.
 
 
[ex10-271.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-270.jpg]
 
Compensation.  From the effective date of this letter agreement (the
“Agreement”), the Company will pay you a monthly base salary of $7,500 in
accordance with the Company’s customary payroll practices.  In addition, for
each month of your employment with the Company, you will be entitled to receive
deferred compensation with a value of $12,500 per month (“Cumulative Deferred
Compensation”), to be payable (hereafter a “Payment Date”) at the earliest of
(i) December 31, 2014, (ii) the date on which your employment with the Company
is terminated by you or the Company for any reason, with or without cause, or
(iii) an earlier date determined by the Board based upon the criteria described
below.  You will not receive additional compensation for your service as a
member of the Board.


Accelerated Payment Date for Cumulative Deferred Compensation. The Board may
accelerate the Payment Date for accrued Cumulative Deferred Compensation, with
your consent, provided that (i) you are serving as President and CEO at such
accelerated Payment Date, and (ii) the Board has determined that you will
continue to serve in such capacities for an indefinite period.


Calculation and Payment of Cumulative Deferred Compensation.  At the Payment
Date, at the Board’s option, you will receive your Cumulative Deferred
Compensation accrued to such date as follows: (i) 100% cash or (ii) 35% cash and
65% in securities of the Company, which may be common stock, preferred stock,
debt or convertible debt instruments, as applicable (each referred to as a
“Security” and together as the “Securities”). The Securities shall be issued to
you in the same proportions as such Securities are held at the Payment Date by
Saints Capital Granite, L.P. (“Saints”). The price at which the Securities are
issued to pay your Cumulative Deferred Compensation shall be the price which
Saints paid to purchase each Security, exclusive of subsequent payments in kind.
Any Security which was issued to Saints through conversion shall be valued at
Saints’ conversion price for the applicable Security.  In the event Saints
purchased any Security at different prices at different times, the Company will
calculate a blended purchase price.


Benefits and Expenses.  You are eligible to participate in the Company’s benefit
plans on the same terms and conditions as the Company’s other senior
executives.  Your benefits will include four (4) annual weeks of paid
vacation.  Your appropriate business expenses will be reimbursed in accordance
with the Company’s existing policies and procedures.


At-Will Employment.  You will have an at-will employment relationship with the
Company, meaning that either you or the Company may terminate your employment
with the Company at any time and for any reason (or no reason) upon notice to
the other party.  Accordingly, this Agreement is not to be construed or
interpreted as containing any guarantee of continued employment.  As such, any
recitation of certain time periods in this Agreement is solely for the purpose
of defining your compensation.  Also, this Agreement is not to be construed or
interpreted as containing any guarantee of title or any particular level or
nature of compensation.


Confidentiality, Nonsolicitation and Noncompete Agreement.  You agree to execute
and abide by the terms of the Company’s Confidentiality, Nonsolicitation and
Noncompete Agreement which is attached hereto and which terms are incorporated
herein by reference.  The Company’s offer of employment is conditioned upon your
execution of the Confidentiality, Nonsolicitation and Noncompete Agreement.
 
 
[ex10-271.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[ex10-270.jpg]
 
No Conflicting Agreement.  You represent and warrant to the Company that you are
not a party to any agreement, whether written or oral, that would be breached
by, or would prevent or interfere with your execution of this Agreement or your
fulfillment of your obligations under this Agreement.


Governing Law.  This Agreement and your employment shall be governed and
construed in accordance with the laws of the State of New York without giving
effect to principles of conflicts of law.


Jurisdiction; No Trial.  Each party hereby irrevocably submits to the personal
jurisdiction of the state and federal courts located in the County of New York,
State of New York, for the adjudication of any dispute arising out of or
relating to this Agreement.  Each party hereby irrevocably and unconditionally
waives any right it may have to a trial by jury for the adjudication of any
dispute arising out of or relating to this Agreement.  Each party certifies and
acknowledges that (i) no representative or agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each party
understands and has considered the implications of this waiver, (iii) each party
makes this waiver voluntarily, and (iv) each party has been induced to enter
into this Agreement by, among other things, the mutual waivers in this section.


Rights Cumulative and Waiver.  The rights and remedies provided in this
Agreement are cumulative.  The failure of a party to enforce any term,
provision, or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision or condition for the future, nor shall
any specific waiver of a term, provision or condition at one time be deemed a
waiver of such term, provision or condition for any future time or times.


Interpretation; Counterparts.  No provision of this Agreement is to be
interpreted for or against any party because that party drafted such
provision.  This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument.


Amendments.   This Agreement can only be amended pursuant to a written
instrument duly executed by each of the parties hereto.


            Compliance with Section 409A; Deferral of Certain
Payments.  Notwithstanding anything herein to the contrary, this Agreement shall
at all times be operated in accordance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). In particular, and
without limiting the generality of the foregoing: (a) if any action taken
hereunder in connection with any stock right, including the vesting, extension
or renewal of the stock right, would result in the stock right becoming subject
to the provisions of Section 409A of the Code, such action shall not be taken or
shall be taken only to the extent that it will not result in the stock right
becoming subject to Section 409A; (b) if any payment otherwise due hereunder
would be, when otherwise due, subject to additional taxes and interest under
Section 409A of the Code, then such payment shall be deferred to the extent
required to avoid such additional taxes and interest; and (c) if you, at the
time of your “separation from service” from the Company, are a “specified
employee,” then to the extent any payment under this Agreement upon your
termination of employment is subject to Section 409A of the Code, no such
payment shall be made for six (6) months following your “separation from
service.”  The terms “separation from service” and “specified employee” shall
have the meanings set forth under Section 409A of the Code and the regulations
and rulings issued thereunder.
 
 
[ex10-271.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[ex10-270.jpg]


Entire Agreement.  This Agreement and the Confidentiality, Nonsolicitation and
Noncompete Agreement represent the entire agreement regarding the terms and
conditions of your employment and supersede and completely replace any prior
oral or written communication on this subject.


Please indicate your acceptance of the foregoing terms by signing below and
returning a copy of this Agreement and the Confidentiality, Nonsolicitation and
Noncompete Agreement to the undersigned via hand delivery, electronic mail or
facsimile.
 
 

    Very truly yours,              
/s/ Joseph Yang
             
Joseph Yang
     
Chairman of Compensation
      Committee of the Board of Directors  


Agreed and Accepted:


Date:  August 16, 2012





Signature:
/s/ Terry A. Tevis
       
Terry A. Tevis
     

 
 
 
[ex10-271.jpg]